Citation Nr: 1027012	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include chondromalacia.

2.  Entitlement to service connection for a left knee disorder, 
to include chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1985 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for a bilateral knee condition, which he believes was caused by 
his military service.  The Veteran submitted evidence that he 
received training at the Air Assault School and the Airborne Jump 
School.  The Veteran submitted a January 2006 statement in 
support of claim explaining that his knees began to bother him 
shortly after Airborne School.  The RO denied the Veteran's claim 
based on lack of evidence of an in-service injury.  Both the June 
2006 rating decision and the June 2008 statement of the case 
indicated that the Veteran's service treatment records were 
unavailable.

The Veteran's service treatment records are now associated with 
his claims file, and the May 2010 informal hearing presentation 
by the Veteran's representative indicates that the Veteran does 
not waive RO jurisdiction.  See 38 C.F.R. § 20.1304(c) (any 
evidence not previously considered by the RO must be referred to 
the agency of original jurisdiction, unless the Veteran waives 
this procedural right).  Therefore, this claim will be remanded 
for the RO to consider the evidence presented by the Veteran's 
service treatment records.

Furthermore, the VA's duty to assist includes the duty to provide 
a VA medical examination when: (1) there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) there is evidence establishing that an event, 
injury, or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, the Board finds that VA has a duty to provide the 
Veteran a medical examination.  The Veteran's service treatment 
records show that he was treated on several occasions for 
chondromalacia.  An undated record also indicates that the 
Veteran required x-rays for a knee injury he received during 
physical training. An April 1987 record indicates that the 
Veteran sought medical attention for right knee pain.  This is 
ample evidence of an in-service injury to trigger the need for a 
VA examination.

There is also evidence that the Veteran has a current disability.  
The Veteran's VA outpatient records show that he has been treated 
for knee pain.

Finally, the Veteran indicated in his January 2006 statement in 
support of claim that his knees have caused him pain since his 
training at the Airborne School.  This is a sufficient indication 
that the Veteran's disability may be associated with service to 
trigger the need for a VA examination.  Therefore, upon remand, 
the AMC should arrange for the Veteran to receive a VA 
examination and opinion regarding the nature and etiology of the 
Veteran's left and right knee conditions.
Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should schedule the Veteran 
for a VA medical examination to determine the 
nature and etiology of the Veteran's claimed 
left and right knee disorders, to include 
chondromalacia.  With respect to any 
diagnosed disability, the examiner should 
provide an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any disability is medically 
related to the Veteran's active military 
service.  The entire claims file and a copy 
of this remand must be made available to and 
reviewed by the designated examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  
Additionally, the examiner should set forth 
all examination findings and a complete 
rationale for the conclusions reached.

2.  Once the Veteran has been afforded a VA 
examination, the RO/AMC should readjudicate 
the claim, taking into consideration the new 
evidence provided by the Veteran's service 
treatment records, and a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  If any 
issues on appeal remain denied, the Veteran 
and his representative should be given 
adequate opportunity to respond before the 
claim is returned to the Board for further 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



